Citation Nr: 0530119	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1975, 
and from April 1976 to April 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In October 2004 the Board remanded the case for compliance 
with the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

The evidence shows that the veteran did not have hepatitis C 
during active service and that his hepatitis C is not 
otherwise related to active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for hepatitis C.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision and supplemental 
statement of the case (SSOC) informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The Board 
notes that in compliance with the Board's remand of October 
2004, the RO sent a VCAA letter to the veteran in November 
2004.  It is unclear from the record whether the veteran 
received the letter.  However, the letter was sent to the 
veteran's last known address of record.  Furthermore, the RO 
confirmed the veteran's address in March 2005 via a request 
to the bank where the veteran had his VA benefits deposited.  
The bank provided the same address.  It is unclear from the 
record whether the RO sent a second VCAA letter after 
confirming the address.  The Board also notes that the RO 
sent a subsequent SSOC to the veteran in July 2005 which was 
sent to the same address as the November 2004 letter and 
there is no indication that it was returned as undeliverable.  
The SSOC of July 2005 explained the evidence necessary to 
establish entitlement.  In addition, it described what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SSOC 
also supplied the appellant with the applicable regulations.  
The basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the SSOC 
of July 2005 described the evidence needed to substantiate 
the claim and informed the appellant he could "provide any 
evidence in [his] possession that pertains to the claim."  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claim file contains the veteran's service 
medical records.  Private medical records have been 
submitted.  A VA examination was provided.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

Factual Background

Service medical records dated in July 1974 show that the 
veteran complained of and was treated for abdominal 
discomfort.  The diagnoses included gastritis and the flu.  
Symptoms resolved within days.  Otherwise, service medical 
records from both periods of service reflect that there were 
no complaints, findings, or treatment of a skin disorder or a 
liver disorder, to include hepatitis and symptoms of 
jaundice.  On the February 1975 separation examination, the 
face, scalp, feet, skin, and the abdomen and viscera were 
normal.  The endocrine system was normal and the urinalysis 
was negative for sugar.  A tattoo of "EK" on the left 
deltoid small area of tinea corporis and fold was noted.  On 
the April 1980 separation examination, the veteran denied 
having or having had jaundice, hepatitis, or skin diseases.  
The face, scalp, feet, skin, and the abdomen and viscera were 
normal.  The endocrine system was normal, and the urinalysis 
was negative for sugar.  The examination noted multiple small 
scars on the back and arm and a tattoo in the form of an 
"+" on the back of the left hand.

Following service, private medical records from Dr. Rodriguez 
report, via history provided by the veteran, that he was 
diagnosed with hepatitis C in 2000.  At the time the veteran 
denied any IV drug use.

In a Notice of Disagreement of March 2002 the veteran alleged 
that he got hepatitis C when he used a thread needle to get a 
tattoo in 1972 while he was in service.

At a VA examination of June 2002, the veteran reported that 
he was diagnosed with hepatitis C in July 2001, that he had 
tattoos in 1972 and that he did intra venous heroin for which 
he was treated in rehab at Fort Hood in 1973.  After physical 
examination a diagnosis of hepatitis C was entered and the 
examiner opined that "it is at least as likely as not that 
the veteran's hepatitis C was related more so to his IV drug 
use than to the tattoo."

In a statement of August 2002 the veteran stated that Dr. 
Rodriguez concluded that his hepatitis C was due to the 
tattoo he got in 1972.  He further noted that although he 
used IV drugs, he used brand new sterile syringes every time, 
while the tattoo was done in the Barracks with a needle and 
thread under extremely unsterile conditions.

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection for cirrhosis of the liver may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharged, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. 3.303(d).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service. See Caluza; Collette, 
supra.  38 C.F.R. § 1154(b) does not obviate the requirement 
that a veteran submit medical evidence of a causal 
relationship between his current conditions and his military 
service.  Wade v. West, 11 Vet. App. 302 (1999).

The veteran did not have combat service.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  

In addition,  38 U.S.C.A. §§ 1110 and 1131 state that "no 
compensation will be paid if the disability is a result of 
the person's own willful misconduct or abuse of alcohol or 
drugs."

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Although there is no medical evidence of record that the 
veteran was an IV drug user or that he went into 
rehabilitation for IV drug use, the veteran is competent to 
report that he was an IV drug user because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

There is competent evidence of both IV drug use and tattoos 
while in service.  Furthermore, there is a medical opinion of 
record which states that "it is at least as likely as not 
that the veteran's hepatitis C was related more so to his IV 
drug use than to the tattoo."  This opinion was provided 
after an examination of the veteran and review of the service 
medical records.

The Board acknowledges that getting a tattoo may be a 
"risk" activity which may lead to the incurrence of 
hepatitis C.  Furthermore, the Board accepts the veteran's 
account that he got the tattoo through the use of a needle 
and thread in his barracks room under unsanitary conditions.  
However, considering the conditions under which the veteran 
acquired the tattoo, the Board finds it not believable that 
the veteran would in turn use sterile brand new needles every 
time that he injected himself.  Furthermore, the veteran has 
not presented any reliable information for establishing how a 
sewing needle could infect a person with the virus causing 
hepatitis C.  His statement that the conditions were 
unsanitary are non-specific and do not establish exposure to 
the virus.  Therefore, the Board finds that the veteran's IV 
drug use was a "risk" activity.  

Furthermore, the Board notes that the veteran has alleged 
that Dr. Rodriguez determined that his hepatitis C was caused 
by the tattoo he got in service in 1972.  Although the record 
does not contain an opinion to that effect from Dr. 
Rodriguez, the Board notes that even if such opinion was 
rendered it is not reliable as at the time Dr. Rodriguez 
examined the veteran he denied any IV drug use.  In addition, 
the Court has held that the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Finally, the Board notes that the veteran has alleged that he 
suffered from hepatitis C symptoms while in service.  
Specifically, in July 1974, the veteran complained of and was 
treated for abdominal pain and weakness.  He alleges that his 
hepatitis C symptoms were misdiagnosed as the flu.  The 
veteran is not competent to make this medical assessment.  
See Espiritu.  

Based on the evidence of record, the Board finds that 
hepatitis C was not manifest during service.  The competent 
evidence relates the veteran's hepatitis C to his IV drug 
use.  In order to prevail in his claim, the evidence must 
establish that the hepatitis was incurred or aggravated 
during service and was not a result of drug use.  The 
competent evidence shows that hepatitis C was not present 
when the veteran was examined for discharge from service.  
There is no competent evidence relating the currently 
diagnosed hepatitis C to service.  

Accordingly, hepatitis C was not incurred in or aggravated by 
service.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for hepatitis C is denied



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


